Citation Nr: 1218558	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954, and received a Combat Infantryman Badge (CIB) for his service in Korea.  He died in September 2006.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the Veteran's cause of death. 

In a December 2010 decision, the Board denied the appellant's claim.  The appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a September 2010 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In October 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA), received in December 2011. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the appellant submitted additional evidence in support of her claim to include a number of medical treatises and articles demonstrating a link between PTSD and cardiovascular disease.  The appellant specifically stated that she was not waiving RO jurisdiction to review the newly submitted evidence and wished for her claim to remanded for that review.  She further stated that she intended to submit an opinion from a private medical expert in support of her claim.  Accordingly, the Board has no choice but to remand the matter for review of the newly submitted evidence by the RO in the first instance.  

However, in light of the remand, the Board notes that the Veteran's medical history prior to his date of death remains somewhat unclear, as stated by the December 2011 VHA expert.  Thus, further development as to whether any other medical records dated in 2006 or the years prior to the date of death should once more be requested and obtained, including any Social Security Administration records.  Furthermore, a VA examiner should review the newly submitted evidence, along with any subsequent medical opinion or treatment records, and determine whether the Veteran's service-connected PTSD caused or materially contributed to his death.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the appellant identify any outstanding treatment records relevant to her claim for service connection for the cause of the Veteran's death, dated within 10 years of the Veteran's death, specifically, any records dated from 1996 to the date of death in 2006.  After securing any necessary authorization from her, obtain all identified treatment records, as well as any available VA treatment records dated from 1996 to the date of death in 2006.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Determine whether the Veteran was in receipt of Social Security Disability Benefits during his lifetime.  Any pertinent medical records relied upon concerning such an award should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Once the above-stated development has been accomplished, and after the appellant has submitted the private medical opinion to the RO, or after a reasonable amount of time has passed, transfer the Veteran's claims file to a VA examiner with the appropriate experience in cardiology.  The examination report should note a review of the claims file. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cause of death was etiologically related to or aggravated by his service-connected PTSD.  The examiner should review the medical research and articles submitted by the appellant in March 2012, the December 2011 VHA opinion, and any other subsequent medical opinion submitted by the appellant when providing the requested opinion.  The rationale for all opinions expressed should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



